                                                               United States Bankruptcy Court
                                                                     Northern District of Alabama
 In re      PBD Holdings, LLC                                                                              Case No.
                                                                                 Debtor(s)                 Chapter    7



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, David Clarke, declare under penalty of perjury that I am the Member of PBD Holdings, LLC, and that the
following is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation at a
special meeting duly called and held on the 12th day of May, 2020.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that David Clarke, Member of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

        Be It Further Resolved, that David Clarke, Member of this Corporation is authorized and directed to appear
in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds
and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that David Clarke, Member of this Corporation is authorized and directed to
employ Tazewell T. Shepard ASB-4962-S68T, attorney and the law firm of Sparkman, Shepard & Morris, P.C. to
represent the corporation in such bankruptcy case."

 Date May 12, 2020                                                             Signed   /s/ David Clarke
                                                                                        David Clarke




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy


           Case 20-81234-CRJ7                           Doc 3        Filed 05/12/20 Entered 05/12/20 15:20:59             Desc Main
                                                                     Document     Page 1 of 2
                                                                     Resolution of Board of Directors
                                                                                    of
                                                                            PBD Holdings, LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that David Clarke, Member of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

        Be It Further Resolved, that David Clarke, Member of this Corporation is authorized and directed to appear
in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds
and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that David Clarke, Member of this Corporation is authorized and directed to
employ Tazewell T. Shepard ASB-4962-S68T, attorney and the law firm of Sparkman, Shepard & Morris, P.C. to
represent the corporation in such bankruptcy case.

 Date May 12, 2020                                                               Signed    /s/ David Clarke
                                                                                           David Clarke


 Date                                                                            Signed




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy


           Case 20-81234-CRJ7                           Doc 3          Filed 05/12/20 Entered 05/12/20 15:20:59   Desc Main
                                                                       Document     Page 2 of 2
